FILED
                           NOT FOR PUBLICATION
                                                                             JAN 25 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN VANDENBURG; CLAUDIA                         No.   16-55354
VANDENBURG,
                                                 D.C. No. 5:15-cv-00720-R-SP
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

COUNTY OF RIVERSIDE,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                     Argued and Submitted December 5, 2017
                              Pasadena, California

Before: TASHIMA and BERZON, Circuit Judges, and KENNELLY,** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Claudia and John Vandenburg appeal the district court’s grant of summary

judgment in favor of the County of Riverside and denials of leave to amend their

complaint to name Doe defendants.

      1. We affirm the district court’s grant of summary judgment to the County of

Riverside. To prevail on their § 1983 claim against the County, the Vandenburgs

must show that their constitutional rights have been violated and that the County is

liable for the violation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91

(1978). “[M]unicipal liability is limited to action for which the municipality is

actually responsible.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986). A

municipality is responsible where the plaintiff’s injury was caused by a municipal

policymaker, or was pursuant to a “policy or custom” of the municipality that

“reflects deliberate indifference to the constitutional rights of its inhabitants.” City

of Canton v. Harris, 489 U.S. 378, 385, 392 (1989).

      The Vandenburgs have not identified any other search marked by the same

alleged constitutional deficiencies. A single mistake does not give rise to

municipal liability; “proof of random acts or isolated events are insufficient to

establish custom” under Monell. Thompson v. City of Los Angeles, 885 F.2d 1439,

1444 (9th Cir. 1989), overruled on other grounds by Bull v. City & Cty. of San

Francisco, 595 F.3d 964 (9th Cir. 2010). Nor have the Vandenburgs shown a


                                            2
policy of failing to train, supervise, or discipline officers amounting to “deliberate

indifference to the rights of persons with whom the police come into contact.” City

of Canton, 489 U.S. at 388. Deputy Matthew Bolle was investigated, disciplined,

and docked the equivalent of eight hours of pay for the mistake he made in seeking

a warrant for 25105 Tradewinds Drive. Even “adequately trained officers

occasionally make mistakes” and “the officer’s shortcomings may have resulted

from factors other than a faulty training program.” Id. at 390–91.

      Further, while “a municipality can be liable for an isolated constitutional

violation when the person causing the violation has ‘final policymaking

authority,’” neither Deputy Bolle, who sought the warrant, nor the officers who

searched the Vandenburgs’ home, had such policymaking authority. Christie v.

Iopa, 176 F.3d 1231, 1235 (9th Cir. 1999) (quoting City of St. Louis v. Praprotnik,

485 U.S. 112, 123 (1988) (plurality)).

      Deputy Bolle’s mistake is not sufficient for municipal liability to attach. We

therefore affirm the grant of summary judgment to the County.

      2. In addition to their Monell claim, the Vandenburgs also brought § 1983

and state law claims against unnamed individual officers, who they subsequently

sought to name by amending their complaint. The district court denied the

Vandenburgs’ motions for leave to amend, in part on the basis that amendment


                                           3
would be futile because the proposed named defendants are entitled to qualified

immunity.

      We review the denial of leave to amend for abuse of discretion. See

AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 949 (9th Cir.

2006). Whether the defendants are entitled to qualified immunity is a question of

law on which we need not defer to the district court. The “abuse-of-discretion

standard does not mean a mistake of law is beyond appellate correction.” Koon v.

United States, 518 U.S. 81, 100 (1996).

      Viewing the record in the light most favorable to the plaintiffs, we conclude

that the individual officers in question would be entitled to qualified immunity, and

that the district court therefore did not abuse its discretion in denying the plaintiffs’

motions for leave to amend.

      Qualified immunity protects the officers who executed the search and

detained Ms. Vandenburg. Officers who conduct a search or arrest pursuant to a

facially valid search warrant and reasonably rely on that warrant are entitled to

qualified immunity. See Los Angeles Cty. v. Rettele, 550 U.S. 609, 616 (2007);

Michigan v. Summers, 452 U.S. 692, 703–05 (1981). Inherent in the authorization

to search is the authorization to detain incident to a search, and “to use reasonable

force to effectuate the detention.” Muehler v. Mena, 544 U.S. 93, 98–99 (2005).


                                            4
The warrant for the Vandenburgs’ residence at 25105 Tradewinds Drive was

“issued by a detached and neutral magistrate” and particularized the place to be

searched. See United States v. Leon, 468 U.S. 897, 913, 923 (1984). It was not “so

lacking in indicia of probable cause as to render official belief in its existence

unreasonable.” Malley v. Briggs, 475 U.S. 335, 344–45 (1986). When conducting

the search, the officers did not handcuff or touch Ms. Vandenburg, and did not use

unreasonable force in detaining her for a few minutes while they executed the

warrant. The proposed named officers who conducted the search therefore enjoy

qualified immunity.

      Although the question is closer, Deputy Bolle is also entitled to qualified

immunity. Generally, a magistrate’s issuance of a warrant shields the officer from

liability for subsequent execution of that warrant. Summers, 452 U.S. at 701. But

if the officer submitted an affidavit containing material false statements

“knowingly and intentionally” or with “reckless disregard for the truth,” “he

cannot be said to have acted in a reasonable manner, and the shield of qualified

immunity is lost.” Branch v. Tunnell, 937 F.2d 1382, 1387 (9th Cir. 1991)

(internal quotations and citations omitted), overruled on other grounds by

Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).




                                            5
      The Vandenburgs’ proposed amended complaint conclusorily alleges that

Deputy Bolle engaged in judicial deception. But they have not plausibly alleged

facts showing that Deputy Bolle acted with deliberate or reckless disregard for the

truth. Deputy Bolle’s warrant application relied upon the flyover he conducted,

during which he identified marijuana grows at two neighboring properties that he

believed to be 25105 Tradewinds Drive and 25121 Tradewinds Drive but which

were in fact 25121 Tradewinds Drive and 25155 Tradewinds Drive.

“[M]isstatements resulting from negligence or good faith mistakes will not

invalidate an affidavit which on its face establishes probable cause.” Chism v.

Washington, 661 F.3d 380 (9th Cir. 2011) (quoting United States v. Smith, 588

F.2d 737, 740 (9th Cir. 1978)). “Nor may a claim of judicial deception be based on

an officer's erroneous assumptions about the evidence he has received.” Ewing v.

City of Stockton, 588 F.3d 1218, 1224 (9th Cir. 2009). “Valid warrants will issue

to search the innocent, and people like [Ms. Vandenburg] unfortunately bear the

cost.” Rettele, 550 U.S. at 615. As the Vandenburgs have not stated a plausible

claim for judicial deception, we conclude that the district court did not abuse its

discretion in determining that Deputy Bolle is entitled to qualified immunity.

      AFFIRMED.




                                           6